Name: Decision of the EEA Joint Committee No 140/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: animal product;  agricultural policy;  trade;  health;  foodstuff;  tariff policy
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(15)Decision of the EEA Joint Committee No 140/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0030 - 0031Decision of the EEA Joint CommitteeNo 140/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/556/EC of 30 September 1998 amending Decision 97/467/EC drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat(2), is to be incorporated into the Agreement.(3) Commission Decision 98/622/EC of 27 October 1998 concerning the importation of certain live animals and animal products from Zimbabwe and the Falkland Islands and amending Council Decision 79/542/EEC(3), is to be incorporated into the Agreement.(4) Commission Decision 98/625/EC of 28 October 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from the Falkland Islands(4), is to be incorporated into the Agreement.(5) Commission Decision 98/662/EC of 16 November 1998 amending Decision 97/365/EC on the drawing up of provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats(5), is to be incorporated into the Agreement.(6) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 9 (Commission Decision 97/467/EC) in Part 8.3.2 of Chapter I of Annex I to the Agreement:"- 398 D 0556: Commission Decision 98/556/EC of 30 September 1998 (OJ L 266, 1.10.1998, p. 86)."Article 2The following indent shall be added in point 2 (Council Decision 79/542/EEC) in Part 8.2 of Chapter I of Annex I to the Agreement:"- 398 D 0622: Commission Decision 98/622/EC of 27 October 1998 (OJ L 296, 5.11.1998, p. 16)."Article 3The following point shall be inserted after point 174 (Commission Decision 95/94/EC) in Part 8.2 of Chapter I of Annex I to the Agreement:"175. 398 D 0625: Commission Decision 98/625/EC of 28 October 1998 concerning the animal health conditions and veterinary certification for imports of fresh meat from the Falkland Islands (OJ L 299, 10.11.1998, p. 30)."Article 4The following shall be added in point 8 (Commission Decision 97/365/EC) in Part 8.3.2 of Chapter I of Annex I to the Agreement:", as amended by:- 398 D 0662: Commission Decision 98/662/EC of 16 November 1998 (OJ L 314, 24.11.1998, p. 19)."Article 5The texts of Decisions 98/556/EC, 98/622/EC, 98/625/EC and 98/662/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 6This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 266, 1.10.1998, p. 86.(3) OJ L 296, 5.11.1998, p. 16.(4) OJ L 299, 10.11.1998, p. 30.(5) OJ L 314, 24.11.1998, p. 19.